DETAILED ACTION
1.          Claims 2-21 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 9/10/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note Regarding Interview
6.          Examiner contacted undersigned Joel Stevens (Reg. #65743) on 6/28/2022 to request a submission of an electronic terminal disclaimer (eTD) with respect to parent patents 10,813,075 and 10,820,297 in an effort to practice compact prosecution by reducing further pendency of the Instant Application. Applicant agreed, and the eTD was received in the Office on 6/29/2022.

Terminal Disclaimer
7.          The terminal disclaimer filed on 6/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,813,075 and 10,820,297 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
8.          Claims 2-19 have been previously allowed (see Office action mailed 3/09/2020).
9.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, an apparatus comprising hardware elements for determining wherein the processing circuitry is further configured to decode the first paging message to determine if a paging origin IE is included in the first paging message, the paging origin IE indicating whether the paging of the UE is originated due to a protocol data unit (PDU) session from a non-3GPP access network, nor does Byun explicitly disclose wherein the second paging message encoded to include the paging identity of the UE, and an access type parameter if the paging of the UE originated due to a PDU session from a non-3GPP access network.

Considered of particular relevance is United States Patent Application Publication 2018/0302878 A1 to Byun et al.
            Regarding Claim 2, Byun discloses an apparatus (Byun: [0033] – network may be a 3GPP. See also Figure 4 with [0065] – corresponds to one or more gNBs. See also Figure 11 with [0131-0134] – corresponds to a network apparatus.), the apparatus comprising: 
     at least one processor, wherein the at least one processor is configured to cause a base station central unit (CU) (Byun: Figure 4 illustrates each device comprising a processor.)to:
          decode a first paging message received from an access management function (AMF) entity to initiate paging of a User Equipment (UE) (Byun: [0089-0091] – corresponds to a UE paging message received at a CU of a gNB from AMF.), wherein decoding the first paging message includes determining:
               a UE paging identity information element (IE) that identifies the UE (Byun: [0092-093] – “The paging information may include the followings: [0093] UE Identity Index Value.”); and                              
               in response to decoding the first paging message, encode a second paging message to page the UE (Byun: [0102] – DU determines conditions for paging UE with paging message. See also [0105-0106] – DU pages UE in a paging occasion.).
            However, Bun does not explicitly disclose wherein the processing circuitry is further configured to decode the first paging message to determine if a paging origin IE is included in the first paging message, the paging origin IE indicating whether the paging of the UE is originated due to a protocol data unit (PDU) session from a non-3GPP access network, nor does Byun explicitly disclose wherein the second paging message encoded to include the paging identity of the UE, and an access type parameter if the paging of the UE originated due to a PDU session from a non-3GPP access network.

Conclusion
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 1, 2022